Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
  140898                                                                                                Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
  In re FERGEANU HARTFIELD.                                                                                               Justices

  _________________________________________/
  FERGEANU HARTFIELD,
           Plaintiff-Appellant,
  v                                                                  SC: 140898
                                                                     COA: 295075
  CHIEF CLERK, MICHIGAN COURT OF APPEALS,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 18, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2010                   _________________________________________
           d0830                                                                Clerk